DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 06/17/2022.
Claims 17-35 are previously cancelled.
Claims 1-16, and 36-39 have been cancelled.
Claims 40-59 are newly added
Claims 40-59 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/17/2022 regarding the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the 101 rejection is moot as claims 1-16, and 36-39 have been cancelled.  Examiner notes that a 101 rejection has been made from claims 40-59.  
Applicant’s arguments, filed 06/17/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 40-59 are either directed to a product or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 40 as the claim that represents the claimed invention for analysis and is similar to system Claim 52 and product Claim 57.  Claim 40 recites the limitations of:
A method for performing a near-field communication (NFC) transaction, implemented by a terminal, wherein the method comprises: 
receiving a user login to an application; 
displaying a first screen, wherein the first screen displays a plurality of cards associated with the application; 
identifying a first card from the cards; 
displaying a second screen, wherein the second screen prompts a user to enter verification information associated with the first card; 
receiving user input verification information; 
sending the verification information to a server to request the server to deliver a card application and first personalization data corresponding to the first card; 
receiving, in response to sending the verification information, the card application and the first personalization data from the server, wherein the first personalization data comprises a mutual trust credential, and wherein the mutual trust credential is configured to perform cross-bank verification; 
storing the mutual trust credential locally within the terminal; 
binding, using the mutual trust credential, the first card and a second card from the cards to the terminal without sending additional verification information to the server; and 
completing the NFC transaction with the second card using the mutual trust credential.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice including mitigating risk and commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore, Claims 40, 52, and 57 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a terminal and server (Claim 40), a memory and processor (claim 52) and a processor and non-transitory computer readable medium (claim 57).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 40, 52, and 57 are directed to an abstract idea without a practical application.  
Claims 40, 52, and 57 recite further abstract elements of “displaying a first screen, wherein the first screen displays a plurality of cards associated with the application;”, and displaying a second screen and “storing the mutual trust credential locally within the terminal”.  The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See at least Applicant’s specification para. [0093]-[0109] and [0229] –[0234] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 40, 52, and 57 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 41-51, 53-56, and 58-59 further define the abstract idea that is present in their respective independent claims 40, 52, and 57 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 41-51, 53-56, and 58-59 are directed to an abstract idea.  Thus, the claims 40-59 are not patent-eligible.


Prior Art Rejection
After further search and consideration the prior art rejection for claims 40-59 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693